       Case: 4:20-cv-00794-JG Doc #: 36 Filed: 04/30/20 1 of 2. PageID #: 536




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                                )   CASE NO.: 4:20CV794
                                                     )
                                                     )
                Petitioners,                         )   JUDGE JAMES S. GWIN
                                                     )
        v.                                           )
                                                     )
 MARK WILLIAMS, Warden of Elkton                     )
 Federal Correctional Institution, et al.,           )   NOTICE OF ORDER ON
                                                     )   RESPONDENTS' EMERGENCY
                Respondents.                         )   MOTION FOR ADMINISTRATIVE STAY
                                                     )   IN COURT OF APPEALS



       Respondents Mark Williams, Warden of Elkton Federal Correctional Institution and

Michael Carvajal, Director of Federal Bureau of Prisons, in their official capacities

(“Respondents”), hereby notify this Court that on April 30, 2020 the United States Court of

Appeals for the Sixth Circuit denied Respondents’ emergency motion for a temporary

administrative stay regarding the filing of the list of inmates. The Order of the United States

Court of Appeals for the Sixth Circuit is attached hereto as Exhibit A.



                                              (Signatures on next page)




                                                 1
Case: 4:20-cv-00794-JG Doc #: 36 Filed: 04/30/20 2 of 2. PageID #: 537



                                  Respectfully submitted,

                                  JUSTIN E. HERDMAN
                                  United States Attorney

                             By: /s/ James R. Bennett II
                                 James R. Bennett II (OH #0071663)
                                 Sara DeCaro (OH #0072485)
                                 Assistant United States Attorneys
                                 United States Court House
                                 801 West Superior Ave., Suite 400
                                 Cleveland, Ohio 44113
                                 216-622-3988 - Bennett
                                 216-522-4982 - Fax
                                 James.Bennett4@usdoj.gov
                                 Sara.DeCaro@usdoj.gov

                                  Attorneys for Respondents




                                  2
